DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
Claims 2-14 are pending and being examined.

Response to Amendment
The previous objections of Claims 1, 2, 4, 5, 7, 8, 9, 11 and 12, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, are withdrawn in light of the Applicant’s amendments and cancellation.
The previous objections of Claims 2, and 12 under 35 U.S.C. 103 as being unpatentable over JP 03-234726 A1 to Nishiboro et al. (hereinafter Nishiboro) and further in view of US 2007/0004872 A1 to Lu et al. (hereinafter Lu) are withdrawn in light of the Applicant’s amendments and cancellation.

The previous objections of Claim 11 under 35 U.S.C. 103 as being unpatentable over Nishiboro and Lu, as applied to claim 1, and further in view of US 4,321,351 A to Zuppinger et al. (hereinafter Zuppinger) are withdrawn in light of the Applicant’s amendments and cancellation.
The previous objections of Claim 11 under 35 U.S.C. 103 as being unpatentable over Nishiboro and Georlette, as applied to claim 1, and further in view of US 4,321,351 A to Zuppinger et al. (hereinafter Zuppinger) are withdrawn in light of the Applicant’s amendments and cancellation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2, 3, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 03-234726 A1 to Nishiboro et al. (hereinafter Nishiboro) and further in view of US 2004/0110878 A1 to Knop et al. (hereinafter Knop). 

    PNG
    media_image1.png
    77
    350
    media_image1.png
    Greyscale
, 2 parts of a tribromophenol/ethylene oxide adduct, 100 parts of a thermosetting resin, and 3 parts of cresyl-diphenol-phosphate (See Table 1, STN abstract and page 3). The above brominated epoxy compound A formula 1 meets the claimed formula (I), wherein n is zero degree of polymerization. Nishiboro further teaches the above thermosetting resin can be an epoxy resin (page 2), and is used in the field of coatings, films, moldings and adhesives (See abstract). Nishiboro further teaches the addition of the brominated epoxy compound and tribromophenol/ethylene oxide adduct gives flame retardance and heat resistance, (See page 1-3) and are used in a ratio of 1:9 to 9:1 and in a total amount of the two components of amount of 5-50 parts per 100 parts of thermosetting resin (page 2), which correlates to 0.5-45 parts of brominated epoxy compound per 100 parts of epoxy resin which overlaps with the claimed ranges cited in claim 1. Nishiboro does not teach the Sb2O3. Nishiboro further teaches the above is impregnated on a paper and cured at 150 deg C to form a laminate (page 3), which meets the process of claim 12 wherein the heat is the curing agent aid. 
Nishiboro also teaches the composition can be used with other additives such as phosphorus flame retardants. (page 2).

However, Knop teaches a flame-retardant thermoset composition comprising a flame retardant including a least one diphosphinic salt of formula (II) and at least one synergistic component such as an organic phosphorus compound (See abstract), used with epoxy resins for moldings, coatings ad laminates (para 55), which is the same field of use as cited above Nishiboro. Knop also teaches the diphosphinic salt has the formula (II) 
    PNG
    media_image2.png
    108
    240
    media_image2.png
    Greyscale
, wherein n is 1-4, x is 1-4, m is 1-4, R1-R3 is a methyl or methylene group, and M is preferably aluminum and a protonated nitrogen base, wherein the nitrogen base is preferably ammonia or NH4+ (para 25-38), which meets the claimed aluminum ammonium polyphosphate (AAP), and wherein the organic phosphorus compound is preferably tetraphenyl resorcinol diphosphate (para 44), which meets the claimed resorcinol bis(diphenyl phosphate) (BDP). Knop further teaches the diphosphinic salt having the formula (II) is used in an amount of 0.1-30 parts per 100 parts of thermoset composition and the organic phosphorus compound is use 1-20 parts per 100 parts of thermoset composition (para 43), which correlates to 1.1-50 parts of the mixture per 100 parts of thermoset which overlaps and meets the claimed amount of mixture of AAP and BDP cited in claims 2 and the “consisting of” in claim 3. Knop also teaches the combination of the phosphinic salts and organic phosphorus compounds are suitable flame retardants for achieving V-0 in the UL 94 vertical tests (para 58). 
combination of the phosphinic salts and organic phosphorus compounds are suitable flame retardants for achieving V-0 in the UL 94 vertical tests (para 58).

Claims 4-10, and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 03-234726 A1 to Nishiboro et al. (hereinafter Nishiboro) and further in view of US 2013/0032375 A1 to Georlette et al. (hereinafter Georlette).

Regarding claims 4-7, and 14, as cited above and incorporated herein, Nishiboro teaches the 100 parts of thermosetting resin such as epoxy resin, and bromo-epoxy resin having formula (I) of claim 1, with no Sb2O3.  Nishiboro further teaches the addition of the brominated epoxy compound and tribromophenol/ethylene oxide adduct gives flame retardance and heat resistance, (See page 1-3) and are used in a ratio of 1:9 to 9:1 and in a total amount of the two components of amount of 5-50 parts per 100 parts of resin (page 2), which correlates to 0.5-45 parts of brominated epoxy compound per 100 parts of epoxy resin which overlaps and meets the ranges cited in claims 4 and 6. Nishiboro also teaches the composition can be used with other additives such as phosphorus flame retardants. Nishiboro does not teach the Sb2O3. Nishiboro further teaches the above is impregnated on a paper and cured at 150 deg C to form 
Nishiboro does not explicitly teach the amounts of 15-40 or 20-40 part of a liquid mixture of butylated triphenyl esters cited in claims 4-7.
However, as cited above and incorporated herein, Georlette teaches in the examples a coating composition comprising a brominated epoxy oligomer F-3020, and/or F-2016 (para 50-54), an aryl phosphate ester such as Phosflex 71B, (para 27), and an epoxy soya oil (Table 1, para 54-55). Georlette further teaches the brominated oligomers above have the formulas
    PNG
    media_image3.png
    379
    831
    media_image3.png
    Greyscale
and can be used in combinations thereof, wherein n is 0-10 (para 15). The above F-3020 brominated epoxy oligomer meet the claimed tribromophenyl end-capped flame retardant having the claimed formula (I), and the Phosflex 71B meets the claimed liquid mixture of butylated triphenyl phosphate ester cited in claims 1, 4, 5, 8-10, as cited on page 11 of the Applicant’s specification. Georlette further teaches the Phosflex 71b, i.e. mixed butylated triphenyl phosphate ester, used in combination with same tetrabrominated oligomer as cited correlates to 0.5-135 parts of Phosflex 71b per 0.5-45 parts of brominated epoxy compound per 100 parts of epoxy resin, which overlaps and meets the claimed range cited in claims 4, and 6. Georlette further teaches adding the BEO and phosphate ester in the ratio will give a flame retardancy of V-0 (para 30). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the amounts of Phosflex 71b of Georlette for the phosphorus flame retardant in Nishiboro because Georlette teaches the Phosflex 71b can be used in combination with same tetrabrominated epoxy oligomer as cited above in Nishiboro and further teaches the same field of flame retardant coatings as cited above in Nishiboro, and Georlette further teaches adding the BEO and phosphate ester in the ratio will give a flame retardancy of V-0 (para 30).
In regard to the process steps of claim 7, although Nishiboro teaches all the ingredients mixed together, the claimed mixing process of claim 7 is found obvious because one skilled in the art would reasonable expect for the resultant composition to be the same since all the same components are taught by Nishiboro and Georlette. Although the steps are in different 

Regarding claims 8-10, as cited above and incorporated herein, the combination of Nishiboro and Georlette teaches the curable epoxy composition. 
Nishiboro teaches a thermosetting resin composition in Example 1 comprising 6 parts of a brominated epoxy compound A having the formula 2 
    PNG
    media_image4.png
    74
    374
    media_image4.png
    Greyscale
, and 6 parts of a tribromophenol/ethylene oxide adduct, 100 parts of a thermosetting resin, and 3 parts of cresyl-diphenol-phosphate (See Table 1, STN abstract and page 3). The above 
    PNG
    media_image4.png
    74
    374
    media_image4.png
    Greyscale
meets the claimed brominated formula having a molecular weight about ~2432, which meets the claimed formula II cited in claims 8 and 10. Nishiboro further teaches the thermosetting resin can be an epoxy resin (page 2), and is used in the field of coatings, films, moldings and adhesives (See abstract). Nishiboro further teaches the addition of the brominated epoxy compound and tribromophenol/ethylene oxide adduct gives flame retardance and heat resistance, (See page 1-3) and are used in a ratio of 1:9 to 9:1 and in a total amount of the two components of amount of 5-50 parts per 100 parts of resin (page 2), which correlates to 0.5-45 parts of brominated epoxy compound per 100 parts of epoxy resin which overlaps and meets the claimed amounts in claims 8 and 10. 
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiboro and Knop, as applied to claim 2, and further in view of US 4,321,351 A to Zuppinger et al. (hereinafter Zuppinger).

Regarding claim 11, as cited above and incorporated herein, the combination of Nishiboro and Knop teaches claim 2.  
Nishiboro also teaches the brominated epoxy compound and tribromophenol/ethylene oxide adduct is used with thermosetting resins such as an epoxy resin (page 2), and is used in the field of coatings, films, moldings and adhesives (See abstract). Nishiboro further teaches the addition of the brominated epoxy compound and tribromophenol/ethylene oxide adduct gives flame retardance and heat resistance, (See page 1-3) and are used in a ratio of 1:9 to 9:1 and in 
Nishiboro does not explicitly teach the two component kit cited in claim 11.
However, Zuppinger teaches epoxy resin castings comprising an epoxy resin, a carboxylic anhydride curing agent. Zuppinger further teaches the reaction mixture further includes additives such as flame retardants (col 4, ln 59-64) and the reaction mixture is prepared in two premixes of a resin component (A) comprising the epoxy resin and the additives and a hardener component (B) comprising the carboxylic anhydride (col 5, ln 1-14), which meets the kit cited in claim 11. Zuppinger further teaches the components are mixed, coated to form casting or encapsulant and cured (col 5, ln 29-53), which meets the process cited in claim 12.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to the include the brominated epoxy compound and tribromophenol/ethylene oxide adduct of Nishiboro as the flame retardants in the two components of Zuppinger because Nishiboro teaches the same field of epoxy resin coatings as cited in Zuppinger and Nishiboro further teaches the addition of the brominated epoxy compound and tribromophenol/ethylene oxide adduct gives flame retardance and heat resistance, (See page 1-3).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiboro and Georlette, as applied to claim 4, and further in view of US 4,321,351 A to Zuppinger et al. (hereinafter Zuppinger).

Regarding claim 13, as cited above and incorporated herein, the combination of Nishiboro and Georlette teaches claim 4.  
Nishiboro also teaches the brominated epoxy compound and tribromophenol/ethylene oxide adduct is used with thermosetting resins such as an epoxy resin (page 2), and is used in the field of coatings, films, moldings and adhesives (See abstract). Nishiboro further teaches the addition of the brominated epoxy compound and tribromophenol/ethylene oxide adduct gives flame retardance and heat resistance, (See page 1-3) and are used in a ratio of 1:9 to 9:1 and in a total amount of the two components of amount of 5-50 parts per 100 parts of resin (page 2). Nishiboro does not teach the Sb2O3.
Nishiboro does not explicitly teach the two component kit cited in claim 11.
However, Zuppinger teaches epoxy resin castings comprising an epoxy resin, a carboxylic anhydride curing agent. Zuppinger further teaches the reaction mixture further includes additives such as flame retardants (col 4, ln 59-64) and the reaction mixture is prepared in two premixes of a resin component (A) comprising the epoxy resin and the additives and a hardener component (B) comprising the carboxylic anhydride (col 5, ln 1-14), which meets the kit cited in claim 11. Zuppinger further teaches the components are mixed, coated to form casting or encapsulant and cured (col 5, ln 29-53), which meets the process cited in claim 12.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to the include the brominated epoxy compound and tribromophenol/ethylene oxide adduct of Nishiboro as the flame retardants in the two .

Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 3, 11, and 12, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In this case, as cited above, a new rejection is made over Nishiboro in further view of Knop. 

Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive.
On page 11-12, the Applicant argues that the amendment to claim 4 renders the combination of cited references as moot. This is not persuasive because, as cited above and incorporated herein, the combination of Nishiboro in further view of Georlette teaches claims 4-10 and 14.
On page 13, the Applicant argues that there is no motivation to reach the claimed composition because Nishiboro exemplifies phenolic resin. 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments and furthermore, disclosed 
In this case, the Applicant’s arguments are found unpersuasive because, although Nishiboro uses a phenolic resin in their examples, Nishiboro further teaches the thermosetting resin can be an epoxy compound resin (para 2).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 13, the Applicant argues that Nishiboro only teaches a minor amount of phosphorus flame retardant. This is not persuasive because, as cited above and incorporated herein, the claimed amounts are cited in Georlette. 
Applicant also argues that Nishiboro teaches use of antimony trioxide. This is not persuasive because Nishiboro teaches that antimony trioxide may be added (page 2), which demonstrates that it is optional which is shown and exemplified in the examples of Nishiboro which does not contain any. 
The Applicant further argues on page 13-14, that Nishiboro and Georlette deal with different base polymer such as Nishiboro teaches a phenolic resin and Georlette teaches a thermoplastic PVC. 
In response to applicant's argument that Nishiboro and Georlette are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as cited above and incorporated herein, Nishiboro teaches the resin used can be epoxy compound resins (page 2) and is in the same field of flame retardant resins which is are reasonably pertinent to the particular problem of the Applicant, which in this case is flame retardancy. This is also true for Georlette which teaches coating composition comprising a brominated epoxy oligomer F-3020, and/or F-2016 (para 50-54), an aryl phosphate ester such as Phosflex 71B, (para 27), which is same field of brominated epoxy resins containing flame retardants as the claimed invention and also is reasonably pertinent to the particular problem of the Applicant, i.e. flame retardance. 
On page 14-15, the Applicant argues the process of Georlette is melt mixing of plastics and additives which is not the same process of claim 7. This is not persuasive because as cited above, Nishiboro teaches all the ingredients mixed together. Although Nishiboro teaches all the ingredients mixed together, the claimed mixing process of claim 7 is found obvious because one skilled in the art would reasonable expect for the resultant composition to be the same since all the same components are taught by Nishiboro and Georlette. Although the steps are in different order, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04 IV.C.
On page 16-17, the Applicant argues that Nishiboro barely mentions epoxy resins “with no mention in an example or claim”. This is not persuasive because Nishiboro does not “merely mention” but specifically states “examples of the target thermosetting resin include…an epoxy compound resin…” (page 2). This demonstrates to one skilled in the art that epoxy resins are a known suitable thermosetting resin that can be used for flame retardant thermosetting 
On page 22-23, in regards to claims 11, the Applicant argues that Zuppinger does the cure the deficiencies cited above. This is found unpersuasive for the same reasons as addressed above and incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





                                                                                                                                                                                               /HA S NGUYEN/Examiner, Art Unit 1766